Citation Nr: 1209420	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  06-18 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for lupus erythematosus.

2.  Entitlement to service connection for residuals of a kidney transplant, to include as secondary to lupus erythematosus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1980 to September 1984.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2004 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified before a Veterans Law Judge (VLJ) at a videoconference hearing in February 2009.  A transcript is of record.  The VLJ who conducted the hearing is no longer employed by the Board, and in March 2010 the Veteran indicated that he wished to appear before another VLJ via a videoconference hearing.  The Veteran's representative indicated in June 2010 that the Veteran wishes to proceed with his appeal without a hearing.  

This claim was previously before the Board in March 2009 and April 2010, at which time it was remanded for additional development.  In a September 2010 decision, the Board denied the Veteran's claims.  The Veteran subsequently appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  While that case was pending at the Court, the Veteran's attorney and the VA Office of the General Counsel filed a joint motion to vacate the Board's decision and remand the Veteran's claim for readjudication.  In a September 2011 Order, the Court granted the motion, vacated the Board's September 2010 decision, and remanded this case to the Board for readjudication.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran had a VA examination in June 2009, as ordered by the March 2009 Board remand.  The examiner opined that the Veteran's lupus erythematosus was under good control after his right renal transplant.  She felt that, without resorting to mere speculation, she could not resolve the issue of whether it was at least as likely as not that the Veteran's lupus erythematosus began during service or was otherwise linked to service, to include symptoms noted during his documented hospitalization aboard the USS Carl Vinson and an in-service red rash and pain involving the lower extremities.  

In reaching this conclusion, the examiner noted that the Veteran was hospitalized in January 1983 for symptoms of cold, fever, chills, general malaise, headaches, mild cough, and sore throat, and that there was no mention of a red rash or swelling of the legs.  She stated further that the website medicinenet.com states that lupus is an autoimmune disease with chronic inflammation of various tissues of the body, and that the precise reason for the abnormal autoimmunity which causes lupus is not known.  Inherited genes, viruses, ultraviolet light and certain medications may all play a role, as do genetic factors.

Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The June 2009 VA examination was inadequate because the examiner did not discuss a June 1992 hospitalization for deep vein thrombosis and a September 2005 "buddy statement" from an individual who served in the Navy with the Veteran.  Once VA undertakes the effort to provide an examination, it must obtain a fully adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, the Veteran must be scheduled for another VA examination.

In addition to discussing the inadequacy of the opinion from the June 2009 VA examination, the JMR asserted that the February 2009 hearing was inadequate in regards to service connection for residuals of a kidney transplant on a direct basis because the VLJ did not explain that to substantiate the claim the evidence had to show a relationship between military service and the residuals of a kidney transplant, as required by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).  

38 C.F.R. § 3.103(c)(2) was amended, effective August 23, 2011, to clarify that it only applies to hearings before the agency of original jurisdiction.  Therefore, the holding in Bryant is not applicable to the Board.  Board hearings are governed by the hearing provisions in 38 C.F.R. Part 20, subpart H, and not by the provisions of 38 C.F.R. § 3.103.  Therefore, even if the appellant's claim was remanded for another hearing, the VLJ at that new hearing would not be subject to the obligations of 38 C.F.R. § 3.103.  

In fact, the Veteran was offered the opportunity for another hearing before a VLJ because the VLJ who conducted the February 2009 hearing is no longer employed by the Board.  After indicating in March 2010 that he wanted another hearing via videoconference, the Veteran's representative submitted a June 2010 statement that the Veteran wished to proceed without another hearing.  Therefore, the Veteran has already declined the chance for another hearing before a VLJ.  The JMR is thus mooted with respect to the inadequacy of the February 2009 hearing.

The issue of service connection for residuals of a kidney transplant, to include as secondary to lupus erythematosus is, however, inextricably intertwined with the issue of service connection for lupus erythematosus.  Therefore, this issue cannot be decided on the merits at this time.  See Smith v. Gober, 236 F.3d 1370, 1372 (Fed. Cir. 2001) (where facts underlying separate claims are "intimately connected," interests of judicial economy and avoidance of piecemeal litigation require that the claims be adjudicated together); Tyrues v. Shinseki, 23 Vet. App. 166 (2009).

 Accordingly, the case is REMANDED for the following:

1.  Schedule the Veteran for a VA examination to determine the etiology of his lupus erythematosus with an examiner other than the one who conducted the June 2009 examination.  The claims file and a copy of this Remand must be provided to and reviewed by the VA examiner in conjunction with the examination.  All necessary diagnostic studies must be conducted. 

After review of the claims file and current clinical findings, the examiner must state whether it is at least as likely as not (i.e. 50 percent or greater) that lupus erythematosus is related to the Veteran's military service, to include symptoms noted during his documented hospitalization aboard the USS Carl Vinson, or causally related to an in-service red rash and pain involving the lower extremities, as reported in the lay evidence.  If the examiner concludes that there is a more likely cause of the Veteran's currently diagnosed lupus erythematosus other than military service, such should be identified.  

If the examiner determines that it is at least as likely as not (i.e. 50 percent or greater) that the Veteran's lupus erythematosus is related to service, he/she must also state whether it is as least as likely as not that it caused or aggravated the Veteran's renal disease that necessitated a kidney transplant.

A complete rationale for all opinions expressed should be provided, citing to specific documents in the claims file and/or current clinical findings, as appropriate.  As discussed in the JMR, the rationale must include discussion of the September 2005 "buddy statement" and the significance of the June 1992 hospitalization for deep vein thrombosis.

2.  Then, readjudicate the Veteran's claims.  If either of the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


